                                                           Case 3:20-cv-00192-MMD-CLB Document 27 Filed 06/01/20 Page 1 of 3



                                                       1
                                                           Kelly H. Dove, Esq.
                                                       2   Nevada Bar No. 10569
                                                           Holly E. Cheong, Esq.
                                                       3   Nevada Bar No. 11936
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   kdove@swlaw.com
                                                           hcheong@swlaw.com
                                                       7
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8
                                                                                        UNITED STATES DISTRICT COURT
                                                       9
                                                                                               DISTRICT OF NEVADA
                                                      10
                                                           MATTHEW ANDERSON,                                CASE NO. 3:20-cv-00192-MMD-CLB
                                                      11
                                                                                 Plaintiff,
                                                      12                                                       STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                                                 EXTEND TIME TO FILE REPLY IN
Snell & Wilmer




                                                      13                                                       SUPPORT OF MOTION TO REMAND
                    Las Vegas, Nevada 89169




                                                           WELLS FARGO BANK, N.A., and DOES                    AND TO RESPOND TO DEFENDANT’S
                         LAW OFFICES

                          702.784.5200




                                                      14   I-X, inclusive,                                     MOTION TO DISMISS AMENDED
                               L.L.P.




                                                                                                               COMPLAINT
                                                      15                         Defendants.
                                                                                                               (SECOND REQUEST)
                                                      16

                                                      17

                                                      18          Plaintiff Matthew Anderson (“Plaintiff”), by and through his undersigned counsel of

                                                      19   record, the law firm of Tory M. Pankopf, Ltd., and Defendant Wells Fargo Bank, N.A. (“Wells

                                                      20   Fargo”) (collectively “Parties”), by and through their undersigned counsel of record, the law firm

                                                      21   of Snell & Wilmer L.L.P., hereby stipulate and request an order from the Court to extend the filing

                                                      22   deadline for Plaintiff to file a reply in support of his Motion to Remand (ECF No. 10), filed on

                                                      23   April 17, 2020, and also request an order from the Court to extend the filing deadline for Plaintiff

                                                      24   to file a response to Wells Fargo’s Motion to Dismiss Amended Complaint (ECF No. 23), filed

                                                      25   on May 15, 2020. This is the second stipulation for an extension of time for Plaintiff to file a

                                                      26   reply in support of his Motion to Remand and the first stipulation for an extension of time for

                                                      27   Plaintiff to respond to the Motion to Dismiss Amended Complaint.

                                                      28
                                                           Case 3:20-cv-00192-MMD-CLB Document 27 Filed 06/01/20 Page 2 of 3



                                                       1          Wells Fargo filed its opposition to the Motion to Remand on May 15, 2020. [ECF No.
                                                       2   22.] Currently, Plaintiff’s reply in support of his Motion to Remand is due no later than May 29,
                                                       3   2020 per stipulation.    [ECF No. 25.]      Wells Fargo filed its Motion to Dismiss Amended
                                                       4   Complaint on May 15, 2020. [ECF No. 23.] Currently, Plaintiff’s response to the Motion to
                                                       5   Dismiss Amended Complaint is due no later than May 29, 2020. [ECF No. 25.] Parties request
                                                       6   an extension of time, up to and including, June 12, 2020, for Plaintiff to file his reply in support
                                                       7   of the Motion for Remand and respond to the Motion to Dismiss Amended Complaint. Plaintiff
                                                       8   requires additional time as the Parties are discussing settlement.
                                                       9          IT IS STIPULATED AND AGREED by and between Parties that Plaintiff shall have up
                                                      10   to and including June 12, 2020, to file his reply in support of the Motion to Remand (ECF No. 10)
                                                      11   and response to Motion to Dismiss Amended Complaint (ECF No. 23.)
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           DATED this 29th day of May, 2020                DATED this 29th day of May, 2020
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                           By: /s/ Holly E. Cheong
                         LAW OFFICES




                                                           By: /s/ Tory M. Pankopf
                          702.784.5200




                                                      14                                                        Holly E. Cheong, Esq.
                               L.L.P.




                                                                Tory M. Pankopf, Esq.
                                                      15        Nevada Bar No. 7477                             Nevada Bar No. 11936
                                                                Tory M. Pankopf, Ltd.                           Snell & Wilmer L.L.P.
                                                      16        748 S. Meadows Parkway, Suite 244               3883 Howard Hughes Parkway, Suite 1100
                                                                Reno, Nevada 89521                              Las Vegas, NV 89169
                                                      17                                                        Telephone: (702) 784-5200
                                                                Telephone: (775) 384-6957
                                                                Facsimile: (775) 384-6958                       Facsimile: (702) 784-5252
                                                      18
                                                                tory@pankopfuslaw.com                           hcheong@swlaw.com
                                                      19        Attorneys for Plaintiff                         Attorneys for Wells Fargo Bank, N.A.

                                                      20

                                                      21

                                                      22
                                                                  IT IS SO ORDERED.
                                                      23
                                                                                                         ___________________________________
                                                      24                                                 DISTRICT COURT JUDGE

                                                      25                                                        June 1, 2020
                                                                                                         DATED:__________________________
                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           Case 3:20-cv-00192-MMD-CLB Document 27 Filed 06/01/20 Page 3 of 3



                                                       1                                      CERTIFICATE OF SERVICE
                                                       2
                                                                    I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
                                                       3
                                                           (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
                                                       4
                                                           served a true and correct copy of the foregoing STIPULATION AND ORDER TO EXTEND
                                                       5
                                                           TIME TO FILE REPLY IN SUPPORT OF MOTION TO REMAND AND TO RESPOND
                                                       6
                                                           TO DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT by the method
                                                       7
                                                           indicated:
                                                       8
                                                                                  U.S. Mail
                                                       9
                                                                                  U.S. Certified Mail
                                                      10
                                                                                  Facsimile Transmission
                                                      11
                                                                                  Overnight Mail
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                  Federal Express
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                  Hand Delivery
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                    X             Electronic Filing
                                                      15

                                                      16   and addressed to the following:
                                                      17   Tory M. Pankopf, Esq.
                                                           Tory M. Pankopf, Ltd.
                                                      18   748 S. Meadows Parkway, Suite 244
                                                           Reno, NV 89521
                                                      19   tory@pankopfuslaw.com
                                                           Attorneys for Plaintiff Matthew Anderson
                                                      20

                                                      21

                                                      22            DATED May 29, 2020
                                                      23                                                /s/ Maricris Williams
                                                                                                        An Employee of Snell & Wilmer L.L.P.
                                                      24

                                                      25

                                                      26

                                                      27   4816-1670-9565

                                                      28

                                                                                                           -3-
